EXHIBIT 10.1
 
CHANGE OF CONTROL
SEVERANCE AGREEMENT
 
This Change of Control Severance Agreement (the "Agreement") is made as of
September 4, 2013 (the "Effective Date") by and between Layne Christensen
Company, a Delaware corporation ("Company"), and James R. Easter ("Employee").
 
RECITALS
 
WHEREAS, Employee was recently hired to serve as a key employee of Company and
the services and knowledge of Employee are valuable to Company in connection
with the management of Company’s business;
 
WHEREAS, Company’s Board of Directors (the "Board") has determined that it is in
the best interest of Company and its stockholders to secure Employee’s service
and to ensure Employee’s dedication and objectivity by providing Employee with
certain severance benefits if Company were to actually or constructively
terminate Employee’s employment in connection with a change in ownership or
control of Company;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, Company and Employee, each intending
to be legally bound, agree as follows:
 
1. Term.
 
(a) The term of this Agreement (the "Term") shall commence on the Effective
Date, and except as otherwise provided in Section 10, the Term and the
provisions of this Agreement shall continue until the earlier of (i) the date on
which Employee’s employment with Company terminates or (ii) twelve (12) months
following the date of delivery to Employee of written notice by Company of its
intent to terminate this Agreement. Notwithstanding the foregoing, however, and
regardless of whether written notice by Company of its intent to terminate this
Agreement has already been provided, this Agreement may not be terminated by
Company during the Three-Year Period (as defined in Section 3(a) hereof).
 
(b) Notwithstanding Section 1(a), nothing in this Agreement shall be construed
to provide Employee with any additional rights to benefits or compensation from
Company before the occurrence of a Control Change Date as that term is defined
in Section 3(a).
 
2. Restrictions on Employee’s Conduct.
 
(a) Exclusive Services. During his employment by Company, Employee shall at all
times devote Employee’s full-time attention, energies, efforts and skills to the
business of Company (which term shall hereinafter include each of Company’s
subsidiaries) and shall not, directly or indirectly, engage in any other
business activity, whether or not for profit, gain or other pecuniary
advantages, without Company’s written consent, provided that such prior consent
shall not be required with respect to: (i) business interests that neither
compete with Company nor interfere with the performance of Employee’s duties and
obligations under this Agreement; or (ii) Employee’s charitable, philanthropic
or professional association activities which do not interfere with the
performance of Employee’s duties and obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Confidential Information. During his employment by Company and after any
termination of his employment, Employee shall not disclose or use, directly or
indirectly, any Confidential Information. For the purposes of this Agreement,
"Confidential Information" shall mean all information disclosed to Employee, or
known by him as a consequence of or through Employee’s employment with Company
(under this Agreement or prior to this Agreement) where such information is not
generally known in the trade or industry or was regarded or treated as
confidential by Company, and where such information refers or relates in any
manner whatsoever to the business activities, processes, services or products of
Company. Confidential Information shall include business and development plans
(whether contemplated, initiated or completed), information with respect to the
development of technical and management services, business contacts, methods of
operation, results of analysis, business forecasts, financial data, costs,
revenues, and similar information. Upon termination of the Term, Employee shall
immediately return to Company all property of Company and all Confidential
Information, which is in tangible form, including all copies, extracts, and
summaries thereof and any Confidential Information stored electronically on
tapes computer disks or in any other manner.
 
(c) Business Opportunities and Conflicts of Interests.
 
(i) During his employment by Company, Employee shall promptly disclose to
Company each business opportunity of a type which, based upon its prospects and
relationship to the existing businesses of Company, Company might reasonably
consider pursuing. After termination of this Agreement, regardless of the
circumstances thereof, Company shall have the exclusive right to participate in
or undertake any such opportunity on its own behalf without any involvement of
Employee.
 
(ii) During his employment by Company, Employee shall refrain from engaging in
any activity, practice or act which conflicts with, or has the potential to
conflict with, the interests of Company, and he shall avoid any acts or
omissions which are disloyal to, or competitive with Company.
 
(d) Non-Solicitation. For a period of two years following any termination of his
employment with Company, Employee shall not, except in the course of Employee’s
duties under this Agreement, directly or indirectly, induce or attempt to induce
or otherwise counsel, advise, ask or encourage any person to leave the employ of
Company, or solicit or offer employment to any person who was employed by
Company at any time during the twelve-month period preceding the solicitation or
offer.
 
(e) Covenant Not to Compete.
 
(i) During his employment by Company, Employee shall not, without Company’s
prior written consent, directly or indirectly, either as an officer, director,
employee, agent, advisor, consultant, principal, stockholder, partner, owner or
in any other capacity, on Employee’s own behalf or otherwise, in any way engage
in, represent, be connected with or have a financial interest in, any business
which is, or to Employee’s knowledge, is about to become, engaged in any
business with which Company is currently or has previously done business or any
subsequent line of business developed by Company or any business planned during
the Term to be established by Company. Notwithstanding the foregoing, Employee
shall be permitted to own passive investments in publicly held companies
provided that such investments do not exceed five percent (5%) of any such
company’s outstanding equity.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) For a period of two years following any termination of his employment with
Company, Employee shall not, engage in competition with Company, or solicit,
from any person or entity who purchased any product or service from Company
during Employee’s employment hereunder, the purchase of any product or service
in competition with then existing products or services of Company.
 
(iii) For purposes of this Agreement, Employee shall be deemed to engage in
competition with Company if he shall, directly or indirectly, either
individually or as a stockholder, director, officer, partner, consultant, owner,
employee, agent, or in any other capacity, consult with or otherwise assist any
person or entity engaged in services similar to those provided by Company or any
member of Company’s group of companies. The provisions of this Section 2(e)
shall apply in any location in which Company has established, or is in the
process of establishing, a business presence.
 
(f) Employee Acknowledgment. Employee hereby agrees and acknowledges that the
restrictions imposed upon him by the provisions of this Section 2 are fair and
reasonable considering the nature of Company’s business, and are reasonably
required for Company’s protection.
 
(g) Invalidity. If a court of competent jurisdiction or an arbitrator shall
declare any provision or restriction contained in this Section 2 as
unenforceable or void, the provisions of this Section 2 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.
 
(h) Specific Performance. Employee agrees that if he breaches any of the
provisions of this Section 2, the remedies available at law to Company would be
inadequate and in lieu thereof, or in addition thereto, Company shall be
entitled to appropriate equitable remedies, including specific performance and
injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Company to make known the terms of this Section 2 to any person, including
future employers of Employee.
 
(i) Termination of Agreement by Company. Notwithstanding anything to the
contrary, the provisions of Sections 2(d) and (e) above shall not apply with
respect to Employee upon the effective date of the termination of this Agreement
by Company pursuant to clause (ii) of Section 1 hereof.
 
(j) Notice and Opportunity to Cure.  If Company believes that Employee has
breached Section 2(a), Section 2(c), Section 2(d) or Section 2(e), Company shall
provide a reasonably detailed written notice to Employee of the activity or
conduct by Employee that Company believes is in violation of such Section(s).
Employee shall be deemed to be in breach of such Section(s) only if he fails to
cease such activities or conduct within five (5) days following receipt of such
notice from Company; provided further, however, that a repeated breach after
such notice involving the same or substantially similar activity or conduct
shall be a breach of this Agreement without any additional notice from Company.
 
3. Continuation of Employment Upon Change of Control.
 
(a) Continuation of Employment. Subject to the rights of the parties under this
Agreement, in the event of a Change of Control of Company (as defined in
Section 3(c)) at any time during the Term, it is the intent of the parties that
Employee will remain in the employ of Company after the date of such Change of
Control (the "Control Change Date"); and Company intends, for the three year
period (the "Three-Year Period") immediately following the Control Change Date,
to continue to employ Employee in a position without substantial adverse
alteration in the nature or status of Employee’s authority, duties or
responsibility as compared with the position Employee held immediately prior to
the Change of Control. During the Three-Year Period, Company shall continue to
pay Employee salary on the same basis, at the same intervals and at a rate not
less than, that paid to Employee at the Control Change Date. Any termination of
employment by Company following a Control Change Date and during the Three-Year
Period (a "Post-CoC Termination") shall be governed by Section 4.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Benefits. In addition to compensation as provided pursuant to Section 3(a),
during the Three-Year Period Employee also shall be entitled to receive the
following benefits and participate, on the basis of his employment position, in
each of the following plans (collectively, the "Specified Benefits") in
existence, and in accordance with the terms thereof, at the Control Change Date:
 
(i) any incentive compensation plans including eligibility to receive grants
under any Company equity compensation plans;
 
(ii) any benefit plan and trust fund associated therewith, related to life,
health, dental, disability, or accidental death and dismemberment insurance, and
 
(iii) any other benefit plans hereafter made generally available to employees at
Employee’s level or to the employees of Company generally.
 
(c) Definition of Change of Control. For purposes of this Section, a "Change of
Control" means the first to occur of the following events:
 
(i) Any person is or becomes the Beneficial Owner (within the meaning set forth
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of Company (not including in the securities
beneficially owned by such Person any securities acquired directly from Company
or its Affiliates (as defined below) representing 50% or more of the combined
voting power of Company’s then outstanding securities, excluding any person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (x) of paragraph (iii) of this Section 3(c); or
 
(ii) During any 12-month period, the following individuals cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Company) whose
appointment or election by the Board or nomination for election by Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
 
(iii) There is consummated a merger or consolidation of Company with any other
corporation, OTHER THAN (x) a merger or consolidation which would result in the
voting securities of Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Company at least 50% of the
combined voting power of the securities of Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (y) a merger or consolidation effected to implement a recapitalization of
Company (or similar transaction) in which no person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Company (not including in the
securities beneficially owned by such person any securities acquired directly
from Company or any person (an "Affiliate") that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with Company other than in connection with the acquisition by Company or
its Affiliates of a business) representing 50% or more of the combined voting
power of Company’s then outstanding securities; or
 
 
4

--------------------------------------------------------------------------------

 
 
(iv) The stockholders of Company approve a plan of complete liquidation or
dissolution of Company or there is consummated an agreement for the sale or
disposition by Company of all or substantially all of Company’s assets, other
than a sale or disposition by Company of all or substantially all of Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of Company in substantially the
same proportions as their ownership of Company immediately prior to such sale.
 
Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of
Company’s common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of Company’s assets immediately
following such transaction or series of transactions.
 
4. Termination During Three-Year Period.
 
(a) Termination by Company for Cause. If Employee’s employment is terminated for
Cause during the Three-Year Period he shall be entitled to:
 
(i) payment of any earned but unpaid portion of Employee’s annual base salary as
in effect from time to time ("Base Salary") through the effective date of such
termination;
 
(ii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and
 
(iii) payment of any accrued but unpaid benefits as required by the terms of any
employee benefit plan or program of Company, to the extent required by law.
 
For purposes of this Agreement, during the Three-Year Period "Cause" shall mean
an act of dishonesty by Employee constituting a felony which was intended to or
resulted in gain or personal enrichment of Employee at Company’s expense.
 
(b) Termination Due to Death. Employee’s employment and this Agreement shall
terminate immediately upon Employee’s death during the Three-Year Period, and
Employee’s estate or Employee’s beneficiaries, as the case may be, shall be
entitled to those benefits described in Section 3(a) and also shall be entitled
to receive from Company the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(i) to the extent determinable and subject to confirmation by Company,
reimbursement for any reasonable, unreimbursed and documented business expense
he has incurred in performing Employee’s duties hereunder; and
 
(ii) payment of any bonus due by virtue of having met all applicable performance
targets prior to the effective date of such termination.
 
Payments made under this Section 3(b) shall be made within 30 days of Employee’s
death. Expenses under subsection (i) must be submitted within 12 months of
Employee’s death or shall not be reimbursed. Reimbursements shall be made within
30 days of submission and confirmation of the expense.
 
(c) Termination by Company without Cause in Connection with a Change of Control.
If Employee’s employment is terminated without Cause during the Three-Year
Period, then subject to the application of the rule for Specified Employees in
this Agreement, Employee shall be entitled to receive from Company the following
if Employee executes a release pursuant to Section 4(k):
 
(i) severance benefits including:
 
(A) payment of the then current Base Salary for a severance period of 24 months
commencing on the effective date of Employee’s termination (the “Severance
Period”), in accordance with Company’s regular salary payment practices;
 
(B) a pro-rated annual incentive bonus pursuant to Company’s Executive
Short-Term Incentive Plan for the fiscal year in which termination of employment
occurs, based on the final results for that fiscal year, and payable no later
than 2 1/2 months following the end of the fiscal year, or if later, 2 1/2
months following the end of the calendar year, in which Employee’s termination
of employment occurs;
 
(C) a lump sum payment equal to twice the average annual incentive bonus paid to
Employee pursuant to Company’s Executive Short-Term Incentive Plan in the three
fiscal years preceding his termination of employment; provided, however, that if
Employee has been with Company less than three years, this lump sum payment
shall equal twice the average annual bonus percentage paid to the other named
executive officers of Company in the three fiscal years preceding his
termination of employment, multiplied by Employee’s then current Base Salary;
 
(D) vesting of any outstanding stock options, restricted stock awards and other
equity incentive awards ("Equity-Based Awards") that did not vest already as a
result of the Change of Control, and continuation of Employee’s rights to
exercise any outstanding Equity-Based Awards so exercisable for one year
following the effective date of Employee’s termination of employment, but in all
other respects subject to the terms of Company’s 2006 Equity Incentive Plan and
any written agreements with Employee made pursuant to that plan; and
 
(E) continued coverage for Employee (and, if applicable under the applicable
welfare benefit plan(s), his spouse and family) under Company’s employee welfare
benefit plans (such as medical, dental, disability and life) that covered him
(or them) immediately before Employee’s termination, as if he had remained in
employment, until the end of the Severance Period, or if the welfare benefit
plan is subject to COBRA continuation coverage, until the end of the period for
which such COBRA coverage is maintained; Company shall pay the portion of such
coverage it pays for active employees, provided, however, that if Employee’s
participation in any plan is barred or Company cannot pay a portion without
penalty under Code section 105, Company shall either arrange to provide Employee
(and/or his spouse and family, if applicable) substantially similar benefits or
pay Employee the amount of any such premiums in cash, provided such cash
payment(s) are made in the tax years such that the payments are compliant with
the payment rules under Code section 409A;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) payment of any earned but unpaid portion of Employee’s annual Base Salary
through the effective date of such termination;
 
(iii) reimbursement for any reasonable, unreimbursed and documented business
expense he has incurred in performing Employee’s duties hereunder; and
 
(iv) payment of any accrued but unpaid benefits as required by the terms of any
employee benefit plan or program of Company, to the extent required by law.
 
Subject to the application of the rule for Specified Employees in this
Agreement, all lump-sum payments and installments required to begin as a result
of this section shall be made or commence within sixty days following the
effective date of Employee’s termination of employment, but only if Employee
executes and does not revoke a release of claims acceptable to Company. If the
last day of the sixty day period falls in a different calendar year than the
date of termination, payment shall begin in the later tax year.
 
(d) Resignation following a Change of Control. If, within the Three-Year Period
Employee experiences a Constructive Termination Event, and after providing
written notice to Company no later than 90 days of the date the Constructive
Termination Event first arose or occurred, Company fails to reasonably cure the
event or condition giving rise to the Constructive Termination Event within the
30-day period following Company’s receipt of the written notice, Employee may,
effective at the end of such 30-day cure period, resign from employment with
Company at any time within the next 60 days and such resignation shall be
considered a Constructive termination without Cause ("Qualifying Resignation").
In connection with such Qualifying Resignation, Company shall pay to Employee
the same amounts and benefits Employee would have been entitled to receive if he
experienced a Post-CoC Termination by Company without Cause under Section 4(c)
above if Employee executes a release pursuant to Section 4(k). Any other
voluntary resignation by Employee, including as a result of disability, shall
not be a Qualifying Resignation for which such payments are made.
 
(e) Certain Definitions.
 
(i) Termination "without Cause" shall mean involuntary termination of employment
by the independent exercise of the unilateral authority of company, in the
absence of "Cause" as defined above, where Employee is willing and able to
continue performing services to Company.
 
(ii) "Constructive termination without Cause" shall mean a termination of
Employee at Employee’s own initiative following the occurrence, without
Employee’s prior written consent, of one or more of the following events not on
account of Cause ("Constructive Termination Events"):
 
(A) a significant and adverse diminution in the nature or scope of Employee’s
authority, title, responsibilities or duties, unless Employee is given new
authority or duties that are substantially comparable to Employee’s previous
authority or duties;
 
 
7

--------------------------------------------------------------------------------

 
 
(B) a reduction in Employee’s then-current Base Salary, or a significant
reduction in Employee’s opportunities for earnings under Employee’s incentive
compensation plans (not attributable to economic conditions or business
performance at the time), or the termination or significant reduction of any
employee benefit or perquisite enjoyed by him (except as part of a general
reduction that applies to substantially all similarly situated employees or
participants);
 
(C) a change in Employee’s place of employment such that Employee is required to
work more than 50 miles from Employee’s then current place of employment; or
 
(D) the failure of Company to obtain an assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of the
assets of Company within 45 days after a merger, consolidation, sale or similar
transaction.
 
(f) Payments Terminated. If the Board has determined in good faith that Employee
has failed to comply with the requirements of the Confidentiality,
Non-Solicitation and Non-Competition provisions referenced in Section 2 hereof
at any time following any termination, then Company shall have no further
obligation to pay any amounts or provide any benefits under this Agreement.
 
(g) Payments to Specified Employee. If Employee is a "specified employee" (as
defined in Code section 409A(a)(2)(B)(i) (hereinafter a "Specified Employee"))
at the time Employee is eligible to be paid any amounts under Section 4, then,
to the extent no Code section 409A exception applies (including but not limited
to the exception for short-term deferral or involuntary separation pay),
payments of those amounts that constitute nonqualified deferred compensation
subject to Code section 409A (“NQDC”) shall be made as follows:
 
(i) Payment of that portion of the total amount of NQDC for which no exception
from Code section 409A applies shall be delayed, to the extent necessary, so
that no such NQDC payments shall be made during the first six months following
Employee’s termination of employment. Any such payment which otherwise would
have been made during the initial six-month time period shall be held in arrears
by Company until the first day after six months following Employee’s termination
of employment, at which time all amounts held in arrears shall be paid to
Employee without interest.
 
(ii) To the extent that Company determines an exception from Code section 409A
applies to any portion, such portion shall be paid as otherwise provided in this
Agreement.
 
(h) Mitigation and Expenses.
 
(i) Other Employment. After the Control Change Date, Employee shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and except as expressly set forth herein
no such other employment, if obtained, or compensation or benefits payable in
connection therewith shall reduce any amounts or benefits to which Employee is
entitled hereunder.
 
(ii) Expenses. If any dispute should arise under this Agreement after the
Control Change Date involving an effort by Employee to protect, enforce or
secure rights or benefits claimed by Employee hereunder, Company shall pay
(promptly upon demand by Employee accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorney’s fees) incurred by
Employee in connection with such dispute, without regard to whether Employee
prevails in such dispute except that Employee shall repay Company any amounts so
received if a court having jurisdiction shall make a final, non-appealable
determination that Employee acted frivolously or in bad faith by such dispute
 
 
8

--------------------------------------------------------------------------------

 
 
(i) Successors in Interest. The rights and obligations of Company and Employee
under this Section 4 shall inure to the benefit of and be binding in each and
every respect upon the direct and indirect successors and assigns of Company and
Employee, regardless of the manner in which such successors or assigns shall
succeed to the interest of Company or Employee hereunder and this Section 4
shall not be terminated by the voluntary or involuntary dissolution of Company
or any merger or consolidation or acquisition involving Company, or upon any
transfer of all or substantially all of Company’s assets, or terminated
otherwise than in accordance with its terms. In the event of any such merger or
consolidation or transfer of assets, the provision of this Section 4 shall be
binding upon and shall inure to the benefit of the surviving corporation or the
corporation or other person to which such assets shall be transferred.
 
(j) General Release and Waiver. In consideration of the payments provided for
under Section 4(c) and (d), Employee, on behalf of himself and his
representatives, agents, estate, heirs, successors and assigns, Employee agrees
to execute a release and waiver of claims in favor of Company, its affiliates
and their respective officers and directors in a form provided by Company.
 
5. Deductions and Withholding. Employee agrees that Company may withhold from
any and all payments required to be made by Company to Employee under this
Agreement all taxes or other amounts that Company is required by law to withhold
in accordance with applicable laws or regulations from time to time in effect.
 
6. Modified 280G Carve-Back. Notwithstanding anything contained in this
Agreement to the contrary, if on an after-tax basis the aggregate payments and
benefit paid pursuant to Section 4 would be larger if the portion of such
payments and benefits constituting "parachute payments" under Code section 280G
were reduced by the minimum amount necessary to avoid the imposition of the
excise tax under Code section 4999, then such payments and benefits shall be
reduced by the minimum amount necessary to avoid such excise tax.  Any such
reduction shall be applied first to reduce the lump-sum payment under Section
4(c)(i)(B), second, if necessary, to reduce the present value of the Base Salary
amounts in monthly installments under Section 4(c)(i)(A), third, if necessary,
to reduce the Equity-Based Awards that vest as a result of termination of
employment during the Three-Year Period, and fourth, if necessary, to reduce
pro-rata the Equity-Based Awards whose vesting accelerated on account of the
Change of Control.
 
7. Arbitration. Whenever a dispute arises between the Parties concerning this
Agreement or any of the obligations hereunder, or Employee’s employment
generally, Company and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Company and
Employee, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
the Parties, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction thereof. The expenses of the arbitration will be split
equally between the parties and each party shall be responsible for paying his
or its own costs, including attorneys’ fees associated with such arbitration.
Nothing in this Section 7 shall be construed to derogate Company’s rights to
seek legal and equitable relief in a court of competent jurisdiction as
contemplated by Section 2(h).
 
 
9

--------------------------------------------------------------------------------

 
 
8. Non-Waiver. It is understood and agreed that one party’s failure at any time
to require the performance by the other party of any of the terms, provisions,
covenants or conditions hereof shall in no way affect the first party’s right
thereafter to enforce the same, nor shall the waiver by either party of the
breach of any term, provision, covenant or condition hereof be taken or held to
be a waiver of any succeeding breach.
 
9. Severability. If any provision of this Agreement conflicts with the law under
which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.
 
10. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of Delaware without regard to the conflict of
law provisions thereof.
 
11. Construction. The Section headings and captions contained in this Agreement
are for convenience only and shall not be construed to define, limit or affect
the scope or meaning of the provisions hereof. All references herein to Sections
shall be deemed to refer to numbered sections of this Agreement.
 
12. Entire Agreement. This Agreement contains and represents the entire
agreement of Company and Employee and supersedes all prior agreements,
representations or understandings, oral or written, express or implied with
respect to the subject matter hereof. This Agreement may not be modified or
amended in any way unless in a writing signed by each of Company and Employee.
No representation, promise or inducement has been made by either Company or
Employee that is not embodied in this Agreement, and neither Company nor
Employee shall be bound by or liable for any alleged representation, promise or
inducement not specifically set forth herein.
 
13. Assignability. Neither this Agreement nor any rights or obligations of
Company or Employee hereunder may be assigned by Company or Employee without the
other Party’s prior written consent. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of Company and Employee and their
heirs, successors and assigns.
 
14. Survivability. Unless otherwise provided herein, upon termination or
expiration of the Term, the provisions of Sections 2 through 13 above shall
nevertheless remain in full force and effect but shall under no circumstance
extend the Term (or Employee’s right to accrue additional benefits beyond the
expiration of the Term as determined in accordance with Section 1 but without
regard to this Section).
 
15. Code Section 409A.
 
(a) It is the intent of the parties that the provisions of this Agreement comply
with Section 409A of the Code and the Treasury regulations and guidance issued
thereunder ("Section 409A") and that this Agreement be interpreted and operated
consistent with such requirements of Section 409A in order to avoid the
application of additive income taxes under Section 409A ("409A Penalties").  To
the extent that a payment, or the settlement or deferral thereof, is subject to
Section 409A, except as Employee and Company otherwise determine in writing, the
payment shall be paid, settled or deferred in a manner that will meet the
requirements of Section 409A, such that the payment, settlement or deferral
shall not be subject to the 409A Penalties. Any benefit subject to Section 409A
that becomes due because of termination of employment shall be provided to
Employee only upon a “separation from service” as defined in Treas. Reg.
1.409A-1(h). With respect to any installment payment subject to Section 409A
that made under this Agreement, each such payment shall be considered a separate
payment for purposes of Section 409A.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding any provision of this Agreement to the contrary, this
Agreement shall not be amended in any manner that would (i) create 409A
Penalties or (ii) cause benefits that are not subject to Section 409A to become
subject to Section 409A (unless such amendment complies with rules to avoid 409A
Penalties).  The provisions of any purported amendment to this Agreement that
may reasonably be expected to result in 409A Penalties shall be of no force or
effect.  Notwithstanding the preceding sentence or any other provision in this
Agreement, Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the unilateral right to amend or modify this Agreement to
reflect the intention that this Agreement qualifies for exemption from 409A
Penalties.  This right to amend or modify the Agreement, however, creates no
obligation upon Company to do so.  If Company undertakes to amend or modify the
Agreement, such amendment or modification will be made in a manner that as
closely as practicable achieves the original intent of this Agreement and with
the least reduction, if any, in overall benefit to Employee.  Such amendment or
modification may be made on a retroactive basis, to the extent permitted under
Section 409A.
 
16. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed properly given if delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, or sent by telegram,
telex, telecopy or similar form of telecommunication, and shall be deemed to
have been given when received. Any such notice or communication shall be
addressed to:
 
if to Company,
Layne Christensen Company   Attention: General Counsel   1800 Hughes Landing
Boulevard, Suite 700   The Woodlands, Texas  77380  
Fax: (281) 475-2759
 
 
if to Employee,
James R. Easter
  XXXXX
 
Houston, Texas  77005

 
or to such other address as Company or Employee shall have furnished to the
other in writing.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.
 

 
By:
/s/ James R. Easter      
James R. Easter
         
LAYNE CHRISTENSEN COMPANY
                 
By:
/s/ Rene J. Robichaud      
Rene J. Robichaud
   
President – Chief Executive Officer

 
12